THIRD AMENDED AND RESTATED LICENSE AGREEMENT BETWEEN MEDISTEM LABORATORIES, INC. AND INSTITUTE FOR CELLULAR MEDICINE TABLE OF CONTENTS Page 1.DEFINITIONS 1 2.REPRESENTATIONS AND WARRANTIES 4 2.1Representations and Warranties of Both Parties 4 2.2Representations and Warranties of Medistem 4 2.3Representations and Warranties of Licensee 4 3.GRANT OF RIGHTS; MARKETING 5 3.1Development License 5 3.2Commercialization License 5 3.3Sublicensing 5 4.FEES 6 4.1Fees 6 5.REPORTS 6 5.1Mode of Payment 6 5.2Taxes 7 6.OWNERSHIP; PATENTS 7 6.1Ownership 7 6.2Patent Maintenance 7 6.3Patent Enforcement 8 6.4Infringement Action by Third Parties 8 7.PUBLICATION; CONFIDENTIALITY 9 i TABLE OF CONTENTS (continued) Page 7.1Notification 9 7.2Review 9 7.3Exclusions 9 7.4Confidentiality; Exceptions 10 7.5Exceptions to Obligation 10 7.6Limitations on Use 10 7.7Remedies 11 8.INDEMNIFICATION 11 8.1Indemnification by Licensee 11 8.2Indemnification by Medistem 11 8.3Notice of Indemnification 12 8.4Complete Indemnification 12 9.TERM; TERMINATION 12 9.1Term 12 9.2Termination 12 9.3Effect of Termination 12 9.4Accrued Rights; Surviving Obligations 13 10.FORCE MAJEURE 13 10.1Events of Force Majeure 13 11.MISCELLANEOUS 13 11.1Relationship of Parties 13 11.2Assignment 13 11.3Books and Records 13 11.4Further Actions 13 11.5Notice 13 11.6Use of Name 14 11.7Public Announcements 14 11.8Waiver 14 11.9Compliance with Law 14 ii TABLE OF CONTENTS (continued) Page 11.10Severability 14 11.11Amendment 14 11.12Governing Law 14 11.13Arbitration 15 11.14Entire Agreement 15 11.15Parties in Interest 15 11.16Descriptive Headings 15 11.17Counterparts 15 iii THIRD AMENDED AND RESTATED LICENSE AGREEMENT THIS THIRD AMENDED AND RESTATED LICENSE AGREEMENT (this “Agreement”), dated as of September 2, 2008, is entered into by and between Medistem Inc., a corporation organized and existing under the laws of Nevada and formerly known as Medistem Laboratories, Inc., having offices located at 2223 W. Pecos Road, Suite 6, Chandler, AZ 85224 (“Medistem”), and Institute for Cellular Medicine, a company organized and existing under the laws of Costa Rica, having offices located at the Guimel Building, San Jose, Costa Rica (“Licensee”). This Agreement hereby amends and restates and replaces in its entirety the Second Amended and Restated License Agreement previously entered into between Licensee and Medistem, dated December 31, 2007 (the “Second Amendment”). PRELIMINARY STATEMENTS A.Medistem owns the rights to the Patents and Know-How in existence as of the Effective Date relating to the Invention. B.Licensee has the personnel, facilities and expertise necessary for the development and commercialization of the Product in the Territory. C.Licensee wishes to perform all of the functions required to develop and commercialize the Product in the Territory, and Medistem wishes to license Licensee do so, upon the terms and subject to the conditions set forth in this Agreement.In connection therewith, Licensee desires to obtain, and Medistem desires to grant to Licensee, an exclusive license under the Licensed Technology with respect to the commercialization of the Product in the Territory for applications in the Field, subject to Medistem’s right to manufacture and supply post-natal and adult stem cells for Licensee, all on the terms and subject to the conditions set forth below. D.Simultaneously with the execution of the License Agreement previously entered into between Licensee and Medistem, dated February 23, 2006 (the “Original Agreement,”) the Parties entered into that certain Equipment Lease Agreement (the “Equipment Lease Agreement”) and the documents ancillary thereto, all dated as of the date of the Original Agreement, pursuant to which Licensee is leasing certain equipment from Medistem for use in Licensee’s operations. E.Parties wish to amend and restate the License Agreement to adjust the licensing fees from an ongoing royalty stream to a one-time payment and to expand the Territory. NOW, THEREFORE, in consideration of the foregoing Preliminary Statements and the mutual agreements and covenants set forth herein, the Parties hereby agree as follows: 1. DEFINITIONS. As used in this Agreement, the following terms shall have the meanings set forth in this
